PER CURIAM.
Petitioners, defendants below, ask this court to issue a writ prohibiting Judge Wood from continuing to preside over the underlying suit. Under the circumstances presented, we grant the petition for writ of prohibition. The Respondents’ motion for rehearing of this court’s order staying the proceedings below is mooted by our determination. Because we are confident that the trial judge will promptly comply with this court’s opinion, we withhold formal issuance of the writ at this time.
PETITION GRANTED.
PETERSON, C.J., and GOSHORN and THOMPSON, JJ., concur.